Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
Response to Amendment
2.	In the amendment filed on July 15, 2021, the examiner acknowledges the following: 
3.	Claims 1, 3 – 5, 7 -12 and 14 were amended. 
4.	 Claims 7 – 20 were amended as to avoid claim interpretation under 35 U. S. C. 112(f); therefore, the previous claim interpretation under 35 U. S. C. 112(f) is withdrawn by the Examiner.
5.	Independent claims 1 and 7 and its dependent claims were amended as to comply with the 35 U.S.C. 112(b). Therefore, the previous rejections under 35 U.S.C. 112(b) are withdrawn by the Examiner.
6.	 Currently, claims 1 – 20 are pending and they are being considered for examination. 

Response to Arguments
7.	Applicant's arguments filed July 15, 2021, have been fully considered but they are not persuasive, since Applicant basically argues on pages 18 – 21 that Sohn or Okada or Oikawa do not teach the new limitations amendment into the claims and which were not present in the previous claims. Applicant also argues that in Sohn reference, apparently the image is captured in an external device and not in the display apparatus itself; however, the previous claims did not include that limitation either. A new combination of the previous art can be done as to read on the new limitations and the previous prior art used will be used wherever it still applies.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over “M. Okada, US 2008/0118156 A1, hereinafter, Okada” in view of “Young-wook Sohn, US 2012/0075291 A1, hereinafter Sohn”. 

Regarding Claim 1:
	Okada teaches an imaging apparatus with an image pickup device, which includes a face detector, function to be applied onto the images captured by the image pickup device. As for claim 1, Okada teaches,
An image capturing method (Fig 16A and Fig 16B. See [0198 - 0209]), applied to an application with image capturing functions (Fig 16A, step S911(See [0200]) detects if there is a face in the image inputted from the camera and if the markers for the display are enabled (Step S912. See [0200; 0201]), comprising: determining a dimension adjustment approach set for a preset object in an acquired image (Fig 16B, step S916 (See [0202]), after a particular person’s face is determined as in step S913, the system determine the evaluation of the focus and the aperture for that particular face. See [0201]) 
	Even though Okada teaches the camera with image capturing function, wherein it includes a method for capturing an image that is shown on the screen display of the camera wherein is select a function of face detection and set markers, Okada fails to teach to determine whether there is a face in the image and to extract the face detected as to determine the values for focus and aperture of the face in the image, Okada fails to teach the adjustment of the face(s) present in the image, which in the same field of endeavor it taught by Sohn, which in the same field of endeavor is taught by Sohn. As for to be processed after a dimension adjustment function of the application is turned on, in an image capturing process (Sohn, Fig 6 shows the method steps. See [0097]); obtaining an adjusted image by adjusting a dimension of the preset object in the image to be processed according to the dimension adjustment approach in an image capturing process, wherein the image to be processed is an image that has been acquired during the image capturing process but not processed and displayed; and displaying the adjusted image”, Sohn, Fig 6 (See [0097 – 0102]), step S610 (See [0099]) teaches a method with an image being inputted on a display as Okada and in Sohn Fig 6 step S620 (See [0099]) it shows the extraction of an object function from the inputted image as Okada, which in Okada is a face and for Sohn it related to any object present in the inputted image; Sohn as Okada teaches an evaluation of the object which in Okada is related to determine a function as that of the focus and the aperture of the extracted face and in Sohn, Fig 6, step S630 it is the obtaining of the depth information of the object in the image (See [0099; 0100]). 
Furthermore, Sohn, Fig 6, step S640, discloses the adjustment of the size of the particular object being done (See [0100]) and which is still being seen on the screen display; Sohn, Fig 6, step S650 it generates the adjusted image (See [0102]) and finally in Fig 6, step S660 the adjusted image is displayed (See [0102]).
Therefore, it would obvious to the one with ordinary skill to combine Okada with Sohn, at the time of the invention, by bringing the method as taught by Sohn which can use a stereoscopic camera with left side and right eye side into the imaging apparatus of Okada, as to obtain predictable results in order to help the user to be able to select some of the faces obtained in Okada with the functions provided by Sohn as to determine to 
  
Regarding Claim 2:
	The rejection of claim 1 is incorporated herein. Okada combined with Sohn teaches claim 1 limitations. As for claim 2 limitations, Sohn teaches “wherein the preset object comprises a first object and a second object (Fig 3A and Fig3B, first object 311, second object 321 and third object 331. See [0073; 0074; 0077]); and the determining the dimension adjustment approach set for the preset object in the acquired image to be processed comprises: determining an image capturing distance of the first object when capturing the image to be processed (Fig 3B, determines the size of the objects based on the proportion of the depth value (See [0076]); determining an image dimension of the second object in the image to be processed when capturing at the image capturing distance (Fig 3B, if the depth value of the first object 311 in the drawing is - 1, then the depth of the second object 321 is 0 (zero) and the depth of the third one 331 is 1 and (See [0077]) in the case that the size of the object may be adjusted to a depth value that is input by from the user, or depth value that is set at the time of manufacturing (See [0019; 0080]). Fig 4B shows that a first object 410 is closer to the camera that the second object 420 (See [0085])); and determining to adjust a dimension of the second object in the image to be processed to be the image dimension (As discussed above, the distance to an object is determined (See [0080]) and as  shown in Fig 4D the controller unit 260 will enlarge the first object 417 and 419 by 20% than the original size and as to show that is closer and to adjust a dimension of .”
	Therefore, it would obvious to the one with ordinary skill to combine Okada with Sohn, at the time of the invention, as to obtain predictable results in order to determine to which calculation processing to be used to determine the sizes of the various objects detected in the scene captured by the camera.

Regarding Claim 3:
	The rejection of claim 1 is incorporated herein. Okada combined with Sohn teaches the limitations of claim 1. As for claim 3 limitations, Sohn teaches “…comprises any of determining the dimension adjustment approach set for the preset object in the acquired image to be processed comprises one of: determining the dimension adjustment approach based on settings of a user on a displayed image (Sohn claim 1 shows the extraction/obtaining of the object from the input image and its depth value as for adjusting its size and outputting a left eye image and a right eye image including the object adjusted size. Claim 5 discloses wherein the adjusting comprises adjusting the object size to a vale input by a user); and automatically setting the dimension adjustment approach (Since the camera system operating method as in claims 1 – 5 of Sohn allows for the camera to operate based on an input by a user, it is understood that a similar procedure would be done automatically or repeated, based on a new input by the user for a new image being captured).” Note that at least one of the limitations is taught by Sohn.

Regarding Claim 4:
	The rejection of claims 1, 2 and 3 is incorporated herein. Okada combined with Sohn teaches the aforementioned claims. As for claim 4 limitations “… comprises one of: determining a first target … determining the dimension adjustment ratio inputted by the user on the displayed image, and determining to adjust a dimension of the preset object in the image to be processed according to the dimension adjustment ratio” (Sohn indicates that in Fig 3B, if the depth value of the first object 311 in the drawing is - 1, then the depth of the second object 321 is 0 (zero) and the depth of the third one 331 is 1, which defines the user input as the range of depth value to run from  -1 to 1 and (See [0077]) in the case that the size of the object may be adjusted to a depth value that is input by from the user, or depth value that is set at the time of manufacturing (See [0019; 0080])”.

Regarding Claim 5:
The rejection of claims 1, 2 and 3 is incorporated herein. Okada combined with Sohn teaches the aforementioned claims.  As for Claim 5 limitations “… comprises one of: determining a dimension of a standard object…”, Sohn shows the images of object shows a circle/ball/ellipse representing the first object, a triangle representing the second object an a rectangle representing the third object as seen in Fig 3A – 3D are understood as standard shaped objects and anything different such as a tree would represent a non-standard when comparing to the forms used to represent the first, second and third objects. As for the size, Sohn disclose an example of the size of the first object being 

Regarding Claim 6:
The rejection of claims 1  and 3 is incorporated herein. Okada combined with Sohn teaches claims 1 and 3. As for claim 6 limitations, “wherein the determining the dimension adjustment approach set for the preset object in the acquired image to be processed comprises: determining a target dimension adjustment mode based on an adjustment mode switching operation of a user executed on the displayed image; and determining the dimension adjustment approach under the target dimension adjustment mode” (As discussed for claim 1, Sohn shows the extraction/obtaining of the object from the input image and its depth value as for adjusting its size and outputting a left eye image and a right eye image including the object adjusted size. As discussed for claim 5, Sohn teaches discloses wherein the adjusting comprises adjusting the object size to a vale input by a user and as discussed above, Sohn further teaches wherein the adjusting the size of the object to a value predefined at a time of manufacturing. As for the target dimension adjustment, it is understood as the adjustment mode that is in compliant with the predefined size as was set for the adjustment at the time of manufacturing. This is also disclosed in Sohn [0019]).


Regarding Claim 7:
	The rejection of claim 1 is incorporated herein. Okada combined with Sohn teaches claim 1 limitations. As for claim 7 limitations, Okada teaches,	
An image capturing device (Fig 1, discloses an imaging apparatus 100 (See [0052 – 0061]), which includes image pickup device 120. See [0055), applied to an application with an image capturing function (Fig 2 shows an face detector 200 that provides with the function of detecting in an image captured by the camera whether a face in present in that image and once the face is detected, determine the focus and the aperture values for the face detected in the image. See [0070 – 0080]) and comprising: 
a determination circuit  (Fig 1, controller 110 combined with the face detector 200 corresponds to the determination circuit. See [0054; 0061]); an adjustment circuit (Fig 1, controller 110 combined with the face detector 200 also correspond to the adjustment circuit. See [0054; 0061]).
 Even though Okada teaches the camera with image capturing function, wherein it includes an apparatus for capturing an image that is shown on the screen display of the camera wherein the controller 110 combined with the face detector 200 selects a function of face detection and set markers, wherein it is determined that there is a face in the image and to extract the face detected as to determine the values for focus and aperture of the face in the image, Okada fails to teach the adjustment approach of the face(s) present in the image, which in the same field of endeavor it taught by Sohn, which in the same field of endeavor is taught by Sohn. As for that matter, Sohn teaches “configured to determine a dimension adjustment approach set for a preset object in an acquired image to be processed after a dimension adjustment function of the application is turned on, in an image capturing process (Sohn, Fig 6, step S630, the display/camera system determines the depth information from the object detected on the scene and as taught in paragraph [0012] that the 3D image is processed to allow for the user to view the 3D image having more stereoscopic sense and wherein more depth is required under the controller 140 (See [0045; 0046; 0047]) that initiates the processing with the 3D representation unit 120 of Fig 1. As for the adjustment method of the object sizes disclosed in Fig 6, See [0012 – 0019; 0099]).
Okada also fails to teach that “An adjustment configured to obtain an adjusted image by adjusting a dimension of the preset object in the image to be processed according to the dimension adjustment approach in the image capturing process, wherein the image to be processed is an image that has been acquired during the image capturing process but not processed and displayed yet” (Sohn, Fig 6, step S640 the size of the object is adjusted based on the depth information obtained on step S630 (See [0099; 0100]). Further, the display of the camera apparatus may adjust the size of the object according to the depth value of the object using the depth information as absolute standards or according to the relative location of the object. Specifically, if the depth value of the object exceeds specific threshold value, the size of the object may be enlarged according to the depth value of an object and if the depth is less that the specific threshold value, the size of the object may be reduced according to the depth value of the object (See [0101])); and a display circuit (Sohn, Fig 1, shows the display unit 120 that is configured to display the left eye image and the right eye images that have been adjusted and which is shown in step S660 0f Fig 6. See [0101; 0102]) configured to display the adjusted image. (For example, Sohn, Fig 6, step S650,  the display/camera system generated a left eye image and a right eye image including the object which size was adjusted and in step S660, the display shows the left eye image and the right eye image which has been adjusted. See [0101; 0102]).
	Therefore, it would have been obvious to the ordinary skill to combine Okada and  Sohn, at the time of the invention as to obtain predictable results, by modifying Okada with an stereoscopic camera function that allows the user to be able to adjust the size of an object viewed on the screen display have a depth view variation like a 3D image captured by the camera that further allows the processing of the image by the camera processor, which determines and adjusts the size of the various objects detected in a scene and that furthermore includes a display adjustment of the sizes of the objects detected in the scene viewed by the camera (See Sohn, [0012]).


Regarding Claim 8:
	The rejection of claims 1, 2 and 7 is incorporated herein. Okada combined with Sohn teaches the aforementioned claims but it fails to teach the details of claim 8, which is taught by Sohn. As for claim 8 limitations, Sohn teaches, “wherein the preset object comprises a first object and a second object (Sohn, Fig 3A and Fig3B, first object 311, second object 321 and third object 331. See [0073; 0074; 0077]); and the determination circuit comprises:  32a first determination sub-circuit configured to determine an image capturing distance of the first object when capturing the image to be processed (Sohn, Fig 3B, determines the size of the objects based on the proportion of the depth value (See [0076]); a second determination sub-circuit configured to determine an image dimension of the second object in the image to be processed when capturing at the image capturing distance (Sohn, Fig 3B, if the depth value of the first object 311 in the drawing is - 1, then the depth of the second object 321 is 0 (zero) and the depth of the third one 331 is 1 and (See [0077]) in the case that the size of the object may be adjusted to a depth value that is input by from the user, or depth value that is set at the time of manufacturing (See [0019; 0080]). Fig 4B shows that a first object 410 is closer to the camera than the second object 420 (See [0085])); and a third determination sub-circuit configured to determine to adjust a dimension of the second object in the image to be processed to be the image dimension (As discussed above, the distance to an object is determined (See [0080]) and as  shown in Fig 4D the controller unit 260 will enlarge the first object 417 and 419 by 20% than the original size and as to show that is closer and to adjust a dimension of the second object to be smaller (See [0088; 0089]). As discussed above the size of the object may be adjusted based on its relative location to a depth value which is input from a user or the depth value which is set at the time of manufacturing (See [0019; 0080])).”
Therefore, it would obvious to the one with ordinary skill to combine Okada with Sohn, at the time of the invention, by combining the teaches of Sohn with Okada as to obtain predictable results in order to help the controller  circuit of Okada, to determine to which calculation processing to be used to determine the sizes of the various objects detected in the image inputted from a scene captured by a camera.

Regarding Claim 9:


Regarding Claim 10:
The rejection of claims 1, 3, 4, 7 and 9 is incorporated herein. Okada combined with Sohn teaches the aforementioned claims. Claim 10 includes similar limitations as claim 4 but as applied to claim 9 instead of claim 7. Therefore, claim 10 is rejected under the same rationale as claim 4.

Regarding Claim 11:
The rejection of claims 1, 3, 5, 7 and 9 is incorporated herein. Okada combined with Sohn teaches the aforementioned claims. Claim 11 includes similar limitations as claim 5 but as applied to claim 9 instead of claim 3. Therefore, claim 11 is rejected under the same rationale as claim 5.

Regarding Claim 12:
The rejection of claims 1, 3, 6 and is incorporated herein. Okada combined with Sohn teaches the aforementioned claims. Claim 12 includes similar limitations as claim 6 but as applied to claim 7 instead of claim 1. Therefore, claim 12 is rejected under the same rationale as claim 6.


The rejection of claim 1 is incorporated herein. Claim 13 pertains to “a non-transitory computer-readable memory medium having stored thereon instructions for execution by a processing circuit to implement steps of the method of claim 1 (Sohn teaches a computer-readable code on a computer-readable recording medium including a ROM and a RAM memory. See [0105]).”

Regarding Claim 14:
The rejection of claims 1 and 7 is incorporated herein. As for claim 14 device and as discussed above for the aforementioned claim rejections, Okada teaches, 

An image capturing device, comprising: a processor (Fig 1, controller 110 control the overall operation of  the imaging  apparatus 100 that includes an image to be inputted into a face detector 200. See [0054; 0056; 0061]); and memory (Fig 1 includes a recording medium 180 (See [0053]) and the storage unit 700 (See [0053]) and wherein the controller 110 controls each element of the imaging apparatus 100 in accordance to control programs stored on a memory not shown (See [0054]); however, Okada fails to teach the additional limitations as disclosed in claim 14, which in the same field of endeavor is taught by Sohn. Sohn teaches storing instructions for execution by the processor to: determine a dimension adjustment approach set for a preset object in an acquired image to be processed after a dimension adjustment function of an application is turned on (Fig 6, step S620, the object is extracted from the input image and in step S630 the depth information is obtained for the object as to determine its size and to process the adjustment as in steps S640. See [0097; 0098; 0099; 0100]); obtain an adjusted image by adjusting a dimension of the preset object in the image to be processed according to the dimension adjustment approach (Fig 6, step S640 shows the adjustment procedure/processing being done to the object as to adjust its size. See [01000; 0101]); and display the adjusted image (Fig 1, shows the display unit 120 that is configured to display the left eye image and the right eye images that have been adjusted and which is shown in step S660 0f Fig 6. See [0101; 0102]). For example, Fig 6, step S650,  the display/camera system generated a left eye image and a right eye image including the object which size was adjusted and in step S660, the display shows the left eye image and the right eye image which has been adjusted. See [0101; 0102]).
Therefore, it would have been obvious to the ordinary skill to combine Okada with the teachings of Sohn, at the time of the invention as to obtain predictable results, by using the camera function a as a stereoscopic camera that allows the user  with program instructions that further allows the processing of the image by the camera processor, as for determining and adjusting the size of the various objects detected in a scene and that furthermore includes a display adjustment of the sizes of the objects detected in the scene viewed by the camera (See Sohn, [0012]).


Regarding Claim 15:
The rejection of claims 1 is incorporated herein. Okada combined with Sohn teaches the limitation of claim 1 and an apparatus having the application of the method steps disclosed in claim 1. Additionally, Okada teaches an imaging apparatus that detects a face in an image and its distance to the imaging apparatus of Fig 1 wherein the imaging 
Therefore, it would have been obvious to the one with ordinary skills to combine Okada and Sohn, at the time of the invention as to obtain predictable results, to include the method of claim 1 in a cell/mobile phone as to make it a portable device of Okada, that includes the extraction of an object in an inputted image and to determine its size and distance to the apparatus as in Sohn.

Regarding Claim 16:
The rejection of claims 1 and 15 is incorporated herein. Okada combined with Sohn teaches claims 1 and 15. Additionally, Okada teaches an imaging apparatus that detects a face in an image and its distance to the imaging apparatus of Fig 1 wherein the imaging apparatus 100 may by one of a digital video camera or a terminal such as a cell phone with a camera (See [0052]). Okada, as seen in Fig 15B that shows the user touching the screen to select one of the objects/faces on the screen and to select it using the cross key 162a  as in Fig 15C (See [0062]). Sohn teaches a GUI to be operated by using a touch pad or a touch screen operated by the user (See [0067]) 
Therefore, it would have been obvious to the one with ordinary skills, to combine Okada with the teachings of Sohn, at the time of the invention as to obtain predictable results,  to include the method of claim 1 in a cell/mobile phone with a touch screen of claim 15 as to make it a portable device that includes the extraction of an object in an inputted image and to determine its size and distance to the apparatus and to activate the .

Claims 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over “M. Okada, US 2008/0118156 A1, hereinafter, Okada” in view of “Young-wook Sohn, US 2012/0075291 A1, hereinafter Sohn” and in further view of “M. Oikawa, US 2012/0007997 A1, hereinafter Oikawa”.

Regarding Claim 17:
The rejection of claims 1 and 16 is incorporated herein. Okada combined with Sohn teaches claim 16 limitations that includes a mobile operating the instructions of the method of claim 1 and Sohn teaches the image of the preset object for which size would be adjusted; however, the combination fails to teach or to suggest the obtaining of a preview or real-time view of the preset object, which in the same filed of endeavor is taught by Oikawa. Oikawa teaches an image capturing device as in Fig 1 and wherein the display device 131 is an LCD display device which displays information of the photographing mode of the camera as a preview image before it is photographed and a confirmation afterwards that the photography was accomplished (See Fig 14, step S105, [0045; 0087). Furthermore, Oikawa teaches three target objects to be imaged and displayed as seen in Fig 8 (See [0087]) and wherein the distance of each one of them to the camera is determined as seen in Fig 9 (See [0066]) and which is used for blur correction.


Regarding Claim 18:
The rejection of claims 1, 15, 16 and 17 is incorporated herein. Okada combined with Sohn and Oikawa teaches claim 17 limitations. As for claim 18 limitations, Okada teaches that the mobile with a camera includes a face recognition detector 200 as in Fig 2 and that performs face detection/recognition from the input image as seen in Fig 16A, step S911. As for the size, it determines the size of the area containing the face based on the distance to the camera (See [0008; 0083]). 
Therefore, it would have been obvious to the one with ordinary skills to modify the combination of Okada and Sohn with Oikawa, at the time of the invention as to obtain predictable results,  as to combine the method of Okada and Sohn, in the mobile phone of Okada with a touch screen and as input a preview image on the display of the mobile including the three target objects as in Oikawa as to determine the size and the distance of the face to the camera (See Okada [0008; 0083]), which benefits the user to easily recognize the face detected from the image together with the variety of information related to the face (See Okada [0031]).

Regarding Claim 19:
The rejection of claims 1, 15, 16, 17 and 18 is incorporated herein. Okada combined with Sohn, Oikawa teaches claim 17 limitations, and Okada teaches the image recognition of claim 18. As for claim 19, Oikawa teaches the determination of each target object based on its distance to the camera. In Oikawa the first, the second and the third target objects are detected based on its distance to the camera is determined as indicated in Fig 9 with first target object photographed at distance Dist 1, the second target object photographed at Dist 2 and the third one photographed at Dist 3  and Dist 4 and the blur correctable distance (See [0066; 0067; 0068]) and wherein the data is used to correct blur based on the distance information obtained from the target objects (See Oikawa, claim 1).
Therefore, it would have been obvious to the one with ordinary skills, at the time of the invention as to obtain predictable results,  to combine method of Okada and Sohn, installed in the mobile phone of Okada with a touch screen and as input a preview image on the display of the mobile including the three target objects as in Oikawa as to determine the size and the distance of the face to the camera (See Okada [0008; 0083]), which benefits the user to easily recognize the face detected from the image together with the variety of information related to the face (See Okada [0031]) with the distance to the object to be determined in order to process and correct the blur as taught by Oikawa (See Oikawa, claim 1).

Regarding Claim 20:
.


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



 Contact
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697